United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS              June 9, 2004
                          FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                          No. 03-20979
                        c/w No. 03-20966
                        Summary Calendar


                      SONIA MARIE MCMORRIS,

                                              Plaintiff-Appellant,

                             versus

 CARSEY WERNER; KODA-FM; MAGIC 102 KMJQ; NOBLE BROADCAST GROUP;
PRAIRIE VIEW A&M UNIVERSITY; CHANNEL 26 KRIV; HARPO PRODUCTIONS;
    ARSENIO HALL COMMUNICATIONS; PAULA ABDUL/VIRGIN RECORDS;
                 KHOU-TV CHANNEL 11; CHANNEL TWO;
      PARAMOUNT STATIONS, doing business as KTXH-Channel 20;
                  CLARK ATLANTA UNIVERSITY-WCLK,

                                              Defendants-Appellees.

               ----------------------------------

                      SONIA MARIE MCMORRIS,

                                              Plaintiff-Appellant,

                             versus

                     PHILIP MICHAEL THOMAS,

                                               Defendant-Appellee.


          Appeals from the United States District Court
                for the Southern District of Texas
                          (H-91-CV-3234)
                           (H-01-MC-173)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

      Sonia Marie McMorris has filed appeals from a district court

order to pay filing fees.        Because both appeals stem from the same

petition for declaratory relief, we consolidate the appeals.                    FED.

R. APP. P. 3(b)(2).

      The district court's order is not a final order appealable

under 28 U.S.C. § 1291.        See Askanase v. Livingwell, Inc., 981 F.2d
807, 810 (5th Cir. 1993).             Nor is the order in the class of

interlocutory       orders     subject       to     appeal    under   28    U.S.C.

§ 1292(a)(1)-(3).      The district court did not certify the order as

final pursuant to FED. R. CIV. P. 54(b) or as appealable pursuant to

28 U.S.C. § 1292(b).         The order also is not appealable pursuant to

the collateral order doctrine.           See, e.g., Brinar v. Williamson,

245 F.3d 515,   517-18     (5th   Cir.        2001).     Therefore,    we   lack

jurisdiction over these appeals.             See id. at 518.

      McMorris has been cautioned that continued frivolous filings

will not be tolerated.         See McMorris v. Thomas, No. 01-20687 (5th

Cir. 11 April 2002).         In light of McMorris’s continued frivolous

filings, we impose monetary sanctions against McMorris in the

amount of $500, payable to the clerk of this court for deposit into

the Treasury of the United States in accordance with 28 U.S.C.

§ 711(c).    See Farguson v. MBank Houston, N.A., 808 F.2d 358, 360


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
(5th Cir. 1986).   The clerk of this court is instructed to refuse

to accept any further filings from McMorris in this or any other

appeal until such monetary sanction is paid in full.   Id.   “This

court and the involved district courts may grant relief from this

requirement in a proper case.”   Id.

               MOTION TO PROCEED IFP DENIED; APPEAL DISMISSED;
                      OTHER MOTIONS DENIED; SANCTIONS IMPOSED.




                                 3